Citation Nr: 0432193	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-08 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
April 1998 rating decision, in part, granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent evaluation, effective September 9, 
1997.  Subsequently, a February 1999 rating decision raised 
the evaluation for PTSD to 50 percent, also effective 
September 9, 1997.  Later, by a rating decision issued in 
October 2002, the RO again raised the evaluation for the PTSD 
- this time to 70 percent with the same effective date of 
September 9, 1997.  The veteran has appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (where veteran timely appeals rating initially 
assigned, VA must consider claim in this context, 
which includes determining whether the veteran is entitled to 
a "staged" rating to compensate him for times when his 
disability may have been more severe than at others).  See, 
too, AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
indicates otherwise).

A hearing was held at the RO in August 1999 before a local 
hearing officer.  A transcript of the proceeding is of 
record.

Unfortunately, further development of the evidence is 
required before the Board can decide this appeal.  So, for 
the reasons discussed below, the case is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.




REMAND

Added to the record was an award letter from the Social 
Security Administration (SSA).  The letter states the veteran 
had been found disabled under SSA criteria since September 
2001, but does not specifically identify his disabling 
condition/s.  Also, the claims file does not contain the 
medical records upon which SSA based its decision.  These 
records must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).

Additionally, the Board notes that the veteran was last 
afforded an examination of his service-connected PTSD, for 
rating purposes, in April 2001, several years ago, and he 
effectively claims increased symptomatology during the years 
since.  Furthermore, the most recent VA clinical information 
about his psychiatric disorder is the August 2002 report from 
two VA clinicians indicating that he continued in therapy for 
agitated depression; that he was socially isolated and 
withdrawn; and that he could not even hold a job with a 
family member as his employer.  So he should be reexamined.  
See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  See, too, 38 U.S.C.A. 
§ 5103A(d) (West 2003); Dudnick v. Brown, 10 Vet. App. 79 
(1997).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received care for PTSD 
since August 2002.  Specifically, have 
him indicate any treatment at the VA 
mental health clinic.  Obtain all 
indicated records that are not already 
included in the claims file.



2.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims file.

3.  Thereafter, schedule the veteran for 
a VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The examination should 
include a review of is pertinent history 
and current complaints, as well as a 
comprehensive clinical evaluation.  And 
the examiner should assign a 
Global Assessment of Functioning (GAF) 
score and explain what the score means.  
The claims file, including a copy of this 
REMAND, must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  

4.  Review the report of the VA 
psychiatric examination to ensure it 
provides the information requested to 
properly rate the PTSD under the 
applicable diagnostic code.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



